Citation Nr: 0516445	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-06 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1997, for a compensable evaluation of residuals of a right 
knee injury manifested by painful motion.

2.  Entitlement to an effective date prior to March 31, 2000, 
for a compensable evaluation for right knee instability.

3.  Entitlement to an evaluation in excess of 20 percent for 
right knee instability from March 31, 2000.

4.  Entitlement to an increased evaluation for residuals of a 
right knee arthritis and limitation of motion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In October 2003, the Board remanded this case for further 
development.  The remand addressed the issue of entitlement 
to an increased evaluation for residuals of a left knee 
injury, noting the veteran filed a notice of disagreement 
with a September 1998 RO rating decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued a statement of 
the case in December 2004 and the veteran did not complete a 
substantive appeal on this issue.


FINDINGS OF FACT

1.  The veteran did not appeal a February 1994 RO rating 
determination that continued a noncompensable (0 percent) 
evaluation for the disability of the right knee.

2.  The RO received a formal claim for increase on November 
7, 1997; there was constructive notice of a pending claim 
based upon a VA medical evaluation initiated on October 14, 
1997.

3.  The competent and probative evidence does not confirm 
lateral instability of the right knee prior to March 31, 
2000.

4.  The competent and probative evidence does not show more 
than moderate lateral instability of the right knee from 
March 31, 2000.

5.  The competent and probative medical evidence shows that 
right knee arthritis is not manifested by ascertainable 
limitation of extension, flexion is consistently at least 100 
degrees and there is no additional functional loss due to 
pain or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 14, 1997, 
for the assignment of a compensable evaluation of residuals 
of a right knee injury manifested by painful motion have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.159, 3.160, 3.400 (2004). 

2.  The criteria for an effective date prior to March 31, 
2000, for a compensable evaluation for right knee instability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.400(o)(2) 
(2004). 

3.  The criteria for an evaluation in excess of 20 percent 
for right knee instability from March 31, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5257 (2004). 

4.  The criteria for a disability evaluation in excess of 10 
percent for right knee arthritis and limitation of motion 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The VCAA is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). The VA regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000 and 
codified mainly at 38 C.F.R. § 3.159.  

The VCAA is applicable here and the Board finds that there 
has been compliance with the notice and duty to assist 
provisions.  First, there is no issue as to the substantial 
completeness of the application.  38 U.S.C.A. § 5102 (West 
2002).  The veteran has clearly identified the disabilities 
in question and the benefits sought.  Further, he referenced 
the basis for the claim for an earlier effective date and 
increased evaluation for the disability of the right knee.  

Here, VA has notified the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b).  The veteran has been advised of the type of 
evidence lacking to demonstrate entitlement to the benefits 
sought beginning with the duty to assist letter in April 
1998, the September 1998, February 2000, May 2000 and July 
2002 rating decisions, the March 1999 statement of the case, 
the July 2002 and December 2004 supplemental statements of 
the case, and the April 2004 letter from the RO explaining 
the provisions of the VCAA.  They specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  It was further 
noted in the foregoing documents, collectively, that what was 
lacking to substantiate the claims.  The April 2004 RO letter 
to the veteran was comprehensive in its statement of 
obligations and responsibilities as required under the VCAA 
and the December 2004 supplemental statement of the case 
provided him with additional notice regarding the basis for 
the decisions and evidence considered.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had 
responded to the VCAA notice, and that additional evidence 
has been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  The Board finds that there will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision regarding the right knee increase and effective date 
for increase was made in 1998, well before the veteran was 
notified of the VCAA.  Accordingly, the procedural 
development of the veteran's case is not consistent with 
Pelegrini, supra.  However the timing of the notice does not 
alone establish any prejudice to the appellant as recently 
decided in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).  Here, the veteran was given ample 
oppirtunity to provide additional evdience and effectively 
participate in the development of the claims.  The record 
shows he did identify evidence and the RO obtained it.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  It appears to the Board 
that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claims.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the "fourth element" directly referenced on 
page two of the April 2004 RO letter, the Board 
concludes that a single notice to the appellant 
precisely covered all content requirements.  He was 
invited to submit any evidence he had regarding the 
matters discussed in the respective correspondence.  
Furthermore, the December 2004 supplemental statement of 
the case advised the appellant again of the character of 
the evidence lacking in his claims.  

As for the duty to assist, the RO obtained VA clinical 
records he identified in response to various duty to assist 
invitations from the RO.  The VA also obtained several 
examinations of the knees during the appeal period.  

In summary, the Board finds that VA has done everything 
reasonably possible to notify and assist the claimant on all 
issues.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See, Mayfield, supra and Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Having determined that 
the duty to notify and the duty to assist have been 
satisfied, the Board turns to an evaluation of the veteran's 
claims on the merits. 




Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). The present appeal arises from the 
denial of a claim for increase as defined in 38 C.F.R. § 
3.160(f) (2004), as distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Francisco is 
applicable.  See also Fenderson v. West, 12 Vet. App 119 
(1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  

A 50 percent evaluation may be assigned for ankylosis of a 
knee between 20 degrees and 45 degrees.  

A 40 percent evaluation may be assigned for ankylosis of a 
knee in flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, severe impairment is to be 
rated 30 percent disabling; moderate impairment is to be 
rated 20 percent disabling.  For slight impairment a 10 
percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with the facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(b)(2), (q)(ii) (r). 

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A finally adjudicated claim is claim allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of 1 year after the date of notice of 
an award or disallowance, or by denial on appellate review 
whichever is earlier.  A pending claim is an application, 
formal or informal, which has not been finally adjudicated.  
A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim.  A claim for 
increase is any application for an increase in rate of a 
benefit being paid under a current award, or for resumption 
of payments previously discontinued.  38 C.F.R. §  3.160.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Regarding an effective date prior to November 7, 1997, for 
the assignment of a compensable evaluation of residuals of a 
right knee injury, the record shows that the RO in March 1975 
granted service connection and a 10 percent initial 
evaluation under Diagnostic Code 5257 from June 1974 for 
residuals of traumatic injury, the right knee.  This rating 
remained in effect until it was reduced to 0 percent from May 
1990 pursuant to an October 1990 rating decision.  The 
veteran did not complete an appeal from this determination 
that maintained the compensation payment of 20 percent he had 
received based upon the combined evaluation of both service-
connected knees.  He did not appeal the February 1994 RO 
rating decision that continued the 0 percent evaluation for 
the right knee in the claim for increase he filed in August 
1993.  

The RO received a formal claim for increase on November 7, 
1997.  This was supported with a VA medical statement and 
clinical evaluation dated October 22, 1997 showing 
satisfactory evidence of painful motion when viewed with a VA 
examination in May 1998 that showed limitation of flexion to 
100 degrees and extension to 0 degrees with pain in both 
planes of motion and radiology evidence of erosion of the 
patellar cartilage.  VA records requested from May 1996 did 
contain a MRI of the right knee dated October 14, 1997.  VA 
records do not show any reference to the right knee in 
hospitalizations in the mid 1990's.  The RO in September 1998 
granted a 10 percent evaluation under Diagnostic Code 5257 
from November 7, 1997.  

Regarding an effective date prior to March 31, 2000, for a 
compensable evaluation for right knee instability, the VA 
examination in 1998 did not confirm lateral instability or 
recurrent subluxation.  VA clinical records in 1999 were 
directed to arthroscopy of the left knee.  In fact no 
recurrent subluxation or lateral instability is shown on any 
examination prior to March 31, 2000. 

The Board notes initially that the law and regulations 
governing the appropriate effective date for an award of 
increased compensation are set out in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
(2003) which provide that the effective date shall be the 
date of claim, but that increased disability compensation may 
be granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98. 

Regarding the effective date for increase for the right knee 
disability, the RO selected November 7, 1997, as the 
effective date based on the date of receipt of the benefit 
application.  The record shows no specific claim for increase 
being communicated to the RO formally until November 7, 1997, 
when correspondence referenced an intention to seek an 
increased evaluation.  There is simply no pertinent 
communication earlier in the claims folder to establish a 
formal claim.  So generally, the effective date for increase 
can generally be no earlier than the date of receipt of the 
claim.  

However, it is provided under 38 C.F.R. § 3.155(a) that an 
informal claim may, in some circumstances, be considered to 
be the date of a claim.  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992); 38 C.F.R. § 3.1(p).  The medical evidence 
referring to the knees showing pain and MRI evaluation which 
suggests an increase in disability was recorded in October 
1997, and thus it did contain objective medical evidence 
indicating that the veteran suffered increased disability and 
the likely intent to file a claim was formally expressed in 
the claim in November 1997, several weeks later.  

The mere fact that he did seek an increase so soon after 
having evaluated as an outpatient is evidence of a belief of 
entitlement from that date, in this case October 14, 1997 
when a MRI of the right knee was obtained and followed within 
a week with a VA clinical evaluation and supporting statement 
from a VA physician.  The pertinent determination is when the 
application was received, and an informal claim does appear 
from the record to establish a pending claim prior to 
November 7, 1997.  The communication contemplated by 
38 C.F.R. §§ 3.157 and 3.160, the later receipt of VA 
clinical records referring to the right knee predating the 
formal application filing were constructively before the RO.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  See also 
VAOPGCPREC 12-95 ("However, it should be borne in mind that 
such records may themselves constitute informal claims, which 
can have implications for the effective dates of resulting 
awards.").  

Therefore, the Board finds that an effective date for 
increased evaluation of October 14, 1997, would be 
appropriate, and compensation would be properly paid from the 
following month.  38 U.S.C.A. § 5111(a)(d); 38 C.F.R. 
§ 3.157(b)(2).  This outcome represents a liberal application 
of the law to the facts of his case.  The veteran argues for 
an effective date years earlier, however, the applicable law 
precludes the payment of compensation earlier in the case of 
this reopened claim since the final decision in February 1994 
was not appealed and there is nothing in the record 
indicating the veteran brought additional evidence, VA or 
private, to the attention of the RO or otherwise sought to 
reopen the claim until 1997.  Nor does the record reveal any 
evaluation at a VA facility in the appeal period after the 
1994 decision.  Thus the veteran is advised that final 
decisions may be overturned on the basis of clear and 
unmistakable error (CUE) and there are specific pleading 
requirements to establish a valid claim of CUE.  Thus, here 
the claim for increase was essentially a reopened claim after 
a final rating decision and the effective date can be no 
earlier that October 1997 based upon the record.  

The basic analysis set forth above also applies to the 
selection of the effective date for an evaluation for 
instability of the right knee.  Here, the RO accepted the 
examiner's statement of instability in March 2000 as 
referring to lateral instability and assigned a 20 percent 
evaluation.  That was a liberal application of the 
regulations but defensible.  The veteran was rated for 
limitation of motion, as he had no evidence of lateral 
instability prior to the March 2000 examination.  Therefore 
the separate evaluation for instability is seen as an 
ascertainable increase, which under the basic framework for 
analysis establishes the effective date from the date of 
examination on March 31, 2000.  There is simply no plausible 
basis for an earlier effective date.   

Turning to the current evaluation of the right knee, the 
framework for analysis provides that current evidence is 
given precedence where it is adequate for rating purposes.  
Here the current findings are adequate and relevant to the 
rating issues.  Regarding instability the most recent 
examinations in 2001 and 2004 do not confirm more than 
moderate instability.  The rating scheme provides a 30 
percent evaluation for severe recurrent subluxation or 
lateral instability and it is well established that 
consideration of factors in sections 4.40 and 4.45 does not 
apply since the rating scheme is not predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
20 percent evaluation contemplates moderate recurrent 
subluxation or lateral instability and the March 2000 
examination showed mild to moderate instability without 
specifying lateral instability.  The August 2001 examination 
reported moderate medial instability and in 2004 the examiner 
reported good stability of the medial and lateral collateral 
ligaments.  In view of the examiners consistent assessment as 
to the degree of instability as no more than moderate, the 
Board finds the evidence preponderates against an increased 
evaluation at this time.  Cf Johnston v. Brown, 10 Vet. App. 
80, 84-85 (1997); Johnson, 9 Vet. App. at 11.  

In Hicks v. Brown, 8 Vet. App. 417 (1995), the CAVC noted 
that under Diagnostic Code 5003 and 38 C.F.R. § 4.59, painful 
motion of a major joint or minor joint group due to 
degenerative arthritis is deemed to be limited motion even 
though a range of motion may be possible beyond the point 
where pain sets in.  Although the Board is required to 
consider the effect of pain, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are applicable where the assignment 
of a rating is contingent on limitation of motion alone such 
as with arthritis of the right knee.   

The evaluation of the limitation of motion as 10 percent 
disabling in this case is predicated on demonstrable 
limitation of motion, in flexion, in a major joint that is 
not compensable under the rating scheme for limitation of 
flexion or extension of the leg.  Indeed, the 1998 
examination showed flexion was attainable to 100 degrees in 
2000 it was 120 degrees, in 2001 110 degrees and in 2004 125 
degrees.  The contemporaneous outpatient reports noted 
recurrent knee pain complaints with the range of motion when 
shown being consistent with the formal examinations.  This 
limitation of flexion was consistently much less than 
contemplated for a 10 percent evaluation under Diagnostic 
Code 5260 but the rating is predicated under the liberal 
provisions set forth earlier in this decision.  The examiner 
in 2004 noted the veteran wore a knee brace for support but 
characterized the arthritic changes in the right knee as mild 
and found no significant crepitus.  Regarding the factors in 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2004), the examiner in 2004 specifically found no 
limitation due to weakness, flare-ups, incoordination or 
fatigability.  These findings are given precedence and the 
Board finds they preponderate against the claim for increase.

In addition the record does not support a separate rating 
based on limitation of extension.  The March 2000 examination 
was the only examination that showed an appreciable 
limitation of extension.  That plane of motion was described 
as 0 degrees in 1998 with pain and again in 2001 but painful 
at 0 degrees, and in 2004 to 0 degrees with no significant 
discomfort.  Thus, on the examination in 2001 pain was noted 
a full extension and in 2004 there was no significant 
discomfort which leads the Board to conclude there is no 
appreciable functional limitation from pain on extension at 
this time.  He also had full extension when seen as an 
outpatient in August 2004.  VAOPGCPREC 9-04 notes that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).  The Board has previously noted the examiner's 
relevant findings in 2004 regarding these factors and 
concludes they plausibly apply to both the flexion and 
extension planes of motion.  The Board ordered a current 
examination after the hearing testimony in 2003 wherein he 
reported his knee had worsened.  However, on the basis of the 
current adequate and relevant findings to the rating issues, 
the Board concludes the evidence preponderates against the 
claim for increase for the right knee disability based on 
limitation of motion or instability.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not find that a basis existed for 
referral of the case to the Under Secretary or Director for 
consideration of an extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria.  The regular schedular standards as applied to the 
veteran's case adequately compensate him for the demonstrated 
level of impairment produced by his right knee disability.  
The VA examiner in 2004 noted the veteran worked as a truck 
driver and the veteran's report of the effect the knee had on 
his work, noting sometimes his work increased the knee pain.  
Thus, no evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.  




ORDER

Entitlement to an effective date of October 14, 1997, for the 
assignment of a compensable evaluation of residuals of a 
right knee injury is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an effective date prior to March 31, 2000, for 
a compensable evaluation for right knee instability is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
right knee instability from March 31, 2000 is denied.

Entitlement to an increased evaluation for residuals of a 
right knee arthritis and limitation of motion, currently 
evaluated as 10 percent disabling is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


